Citation Nr: 1527257	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  05-35 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include reactive depression and parasomnia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to October 1963. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO, in pertinent part, denied the Veteran's request to reopen a previously denied claim for service connection for psychiatric disability. 

In an October 2007 decision, the Board denied reopening of the claim for      service connection for psychiatric disability.  The Veteran appealed that decision  to the United States Court of Appeals for Veterans Claims (Court), and that issue was remanded to the Board in a March 2009 Court order.  In a November 2009 decision, the Board determined that new and material evidence had been received to reopen the claim for service connection for a psychiatric disability and remanded the claim for additional development.  The issue was again remanded for additional development in December 2012, after which it was denied in a December 2013 Board decision.  The Veteran appealed and in a December 2014 Memorandum Decision, the Court, citing Clemons v. Shinseki, 23 Vet. App. 1, 3 ((2009), vacated the Board's decision denying entitlement to service connection for an acquired psychiatric disorder and remanded the case to the Board for further adjudication consistent with its Memorandum Decision, to specifically include consideration of other mental health diagnosis that may be related to service.  As such, the Board has identified the issue as set forth on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the December 2014 Memorandum Decision by the Court, the Board finds that a remand is required.

A January 2013 VA mental health treatment note recorded the Veteran's reports of nightmares over the years that related to events during his military service, along with a diagnosis of parasomnia, not otherwise specified (NOS).  The medical provider further noted that while the Veteran suffered from mood and anxiety type disorders, as well as maladaptive coping strategies, he identified sleep disturbances related to experiences in service as his primary concern.  

In the December 2014 Memorandum Decision, the Court agreed with the appellant and the Secretary that the Board failed to consider or discuss whether the recent diagnosis of parasomnia was related to service.  The Court expanded the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include parasomnia, in light of its decision in Clemons.  As the VA examiner in February 2013 did not address the diagnosis of parasomnia, NOS, and its relation, if any, to service, the Board finds that a new VA examination must be obtained.   

Relevant ongoing treatment records should also be requested.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating since February 2013.

2.  After the above development is completed, schedule the Veteran for a VA psychiatric examination to determine whether any current acquired psychiatric disorder is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be done, including psychological testing, and all findings must be reported in detail.  



Following review of the claims file and examination of the Veteran the examiner should respond to the following:

a) Please identify all psychiatric disorders found.

b) With respect to each diagnosed acquired psychiatric disability to include the previously diagnosed parasomnia, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that a current psychiatric disability (other than a personality disorder) arose during service or is etiologically related to any incident of service.  

The examiner is asked to specifically acknowledge       and comment on the diagnosis of parasomnia, NOS, associated with the Veteran's experiences in service, as noted in the January 2013 VA mental health treatment note.

The examiner should provide the rationale for the opinions provided. 

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




